DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 15/883,789  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to Claim 1, 
15/922,974 – Instant Application
15/883,789 – Parent Application
1. A method of policy based path management, the method comprising:
1. (Currently Amended) A method comprising:
selecting, in dependence upon a path selection policy, a subset of data communications paths from the plurality of data communications paths between the entity and the storage system;
selecting, utilizing a path selection policy, a subset of data communications paths for issuing I/O operations, 
No corresponding limitation.
the subset of data communications paths selected from a first set of data communications paths of a storage area network between a first node in a container cluster and a storage system,
No corresponding limitation.
wherein the container cluster includes a plurality of nodes that are coupled for data communications with the storage system
identifying a plurality of data communications paths between a storage system and an entity that issues input/output ('I/O') operations to the storage system;
identifying one or more additional data communications paths between the storage system and the first node; and
No corresponding limitation.
and selecting, utilizing the path selection policy, an updated subset of data communications paths for issuing I/O operations,
No corresponding limitation.
the updated subset selected from a second set of data communications paths between the first node and the storage system,
No corresponding limitation.
wherein the second set includes the one or more additional data communications paths between the storage system and the first node.
and issuing, from the entity to the storage system, I/O operations using only the subset of data communications paths.

No corresponding limitation.


With respect to Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application mostly broadens the scope of the new independent claims by eliminating limitations as shown above. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.


With respect to Claim 2, the limitations of claim 2 have been moved up and are part of independent Claim 1 of the parent application. 

With respect to Claim 3, the claim corresponds to Claim 3 of the parent application.

With respect to Claim 4, the limitations of claim 4 have been moved up and are part of independent Claim 1 of the parent application.

With respect to Claim 5, the limitations of claim 5 have been moved up and are part of independent Claim 1 of the parent application.

With respect to Claim 6, the limitations of claim 6 have been moved up and are part of independent Claim 1 of the parent application.

With respect to Claims 7-12, the claims are the apparatus that corresponds to the method of claims 1-6.

With respect to Claims 13-18, the claim are the computer program product that corresponds to the method of claims 1-6. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 13 recites “A computer program product……..disposed on a computer readable medium”.  In paragraph [00158] of applicant’s specification, applicant defines a computer readable storage medium as not being transitory storage signals per se, however does not define a “computer readable medium” specifically.  The broadest reasonable interpretation of a computer readable medium is a transitory signal per se, and therefore the claim as a whole does not fall into one of the four statutory categories of eligible subject matter.  Examiner recommends amending the claim to recite “a non-transitory computer readable medium” to overcome this rejection.  
Claims 14-18 depend from claim 13 and are rejected accordingly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-9, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thankappan et al. (U.S. 2015/0095445), hereinafter Thankappan.
With respect to claim 1, Thankappan teaches a method of policy based path management, the method comprising: identifying a plurality of data communications paths (fig. 1A, plurality of paths between SAN 130A and host devices 110) between a storage system (fig. 1A, SAN 130A) and an entity that issues input/output ('I/O') operations to the storage system (Fig. 1A, host 110); selecting, in dependence upon a path selection policy, a subset of data communications paths from the plurality of data communications paths between the entity and the storage system (fig. 2, 250/260; identify alternate paths and select a new path based on policy requirements); and issuing, from the entity to the storage system, I/O operations using only the subset of data communications paths (fig. 2, storage I/O traffic is directed to the new path).

With respect to claim 2, Thankappan teaches the method of claim 1 wherein the entity that issues I/O operations to the storage system is a containerized application (fig. 1A, each host 110A running VMM 112A/B [0015], each host runs VM vSphere Hypervisor, each host software corresponding to a containerized separate application).

With respect to claim 3, Thankappan teaches the method of claim 1 wherein selecting a subset of data communications paths further comprises selecting the subset of data communications paths in further dependence upon a storage system policy ([0014], dynamic storage path selection policy is used).

With respect to claim 5, Thankappan teaches the method of claim 1 wherein identifying the plurality of data communications paths between the storage system and the entity that 

With respect to claim 6, Thankappan teaches the method of claim 1 further comprising: detecting a change to the plurality of data communications paths between the storage system and the entity that issues I/O operations to the storage system (fig. 2, detect that a load exceeds a threshold); selecting, in dependence upon a path selection policy, an updated subset of data communications paths from the changed plurality of data communications paths between the entity and the storage system (fig. 2, 250/260 determine alternate paths and select based on policy); and issuing, from the entity to the storage system, I/O operations using only the updated subset of data communications paths (fig. 2, 270, direct I/O traffic to the new path).

Claims 7-9 and 11-12 correspond to claims 1-3 and 5-6, and are rejected accordingly.

Claims 13-15 and 17-18 correspond to claims 1-3 and 5-6, and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan et al. (U.S. 2015/0095445), hereinafter Thankappan, in view of Ghosalkar et al. (U.S. 2009/0031057), hereinafter Ghosalkar.
With respect to claim 4, Thankappan teaches the method of claim 1, however fails to teach further comprising receiving the path selection policy via a user interface.  Ghosalkar teaches receiving the path selection policy via a user interface ([0015], paths are selected based on an algorithm that users specify; [0024]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Thankappan which teaches a hypervisor and host selecting a path based on policy with the teaching of a user setting a path policy via a user interface as an alternative and to allow for a human to decide on the best path policy such as load balancing or round-robin as suggested by Ghosalkar in the cited section.
Claim 10 corresponds to claim 4, and is rejected accordingly.
Claim 16 corresponds to claim 4, and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANGELA NGUYEN/Primary Examiner, Art Unit 2442